Name: Council Decision (CFSP) 2016/610 of 19 April 2016 on a European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA)
 Type: Decision
 Subject Matter: defence;  European construction;  cooperation policy;  Africa
 Date Published: 2016-04-20

 20.4.2016 EN Official Journal of the European Union L 104/21 COUNCIL DECISION (CFSP) 2016/610 of 19 April 2016 on a European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) In its conclusions of 17 and 18 November 2014, the Council recognised the need for common approaches with the United Nations (UN) in the Central African Republic (CAR) in the reform of its security forces, including the armed forces, in order to stabilise the situation in support of the political process. In that regard, it acknowledged the added value of a potential further role for the Union in the reform of the security sector, in support of UN efforts, while ensuring local buy-in. (2) On 19 January 2015, the Council adopted Decision (CFSP) 2015/78 (1) on a European Union common security and defence policy (CSDP) Military Advisory Mission in the Central African Republic (EUMAM RCA). The mandate of EUMAM RCA ends on 16 July 2016. (3) By letter dated 8 October 2015, the Chef de l'Ã tat de la Transition of the CAR invited the Union to further support the Central African Armed Forces (FACA) through a reinforced operational training structure in full collaboration with United Nations Multidimensional Integrated Stabilisation Mission in the Central African Republic (MINUSCA). (4) On 17 November 2015, the Council applauded the EUMAM RCA's work to support the restructuring of the FACA and invited the High Representative of the Union for Foreign Affairs and Security Policy (HR) to begin preparations for a mission to provide strategic advice and operational training, to be launched after the inauguration of the democratically elected authorities and in good time before the end of EUMAM RCA's mandate. (5) On 14 March 2016, the Council approved a Crisis Management Concept for a possible Union CSDP military training mission in the CAR. (6) By letter dated 30 March 2016, the President of the CAR invited the Union to deploy a Union CSDP military training mission in the CAR (EUTM RCA). (7) EUTM RCA should deploy as rapidly as possible to Full Operating Capability (FOC). (8) The Political and Security Committee (PSC) should exercise, under the responsibility of the Council and of the HR, political control over EUTM RCA, provide it with strategic direction and take the relevant decisions in accordance with the third paragraph of Article 38 of the Treaty on European Union (TEU). (9) It is necessary to negotiate and conclude international agreements relating to the status of EU-led units and personnel and to the participation of third States in Union missions. (10) Pursuant to Article 41(2) TEU and in accordance with Council Decision (CFSP) 2015/528 (2), the operational expenditure arising from this Decision, which has military or defence implications, is to be borne by the Member States. (11) In accordance with Article 5 of Protocol No 22 on the position of Denmark annexed to the TEU and to the Treaty on the Functioning of the European Union (TFEU), Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision, is neither bound by it nor subject to its application, and does not participate in the financing of this mission, HAS ADOPTED THIS DECISION: Article 1 Mission 1. The Union shall conduct a CSDP Military Training Mission in the Central African Republic (EUTM RCA) in order to contribute to the Defence Sector Reform in the CAR within the Central African Security Sector Reform process coordinated by MINUSCA. 2. Working towards the goal of modernised, effective and democratically accountable Central African Armed Forces (FACA), EUTM RCA shall provide: (a) strategic advice to CAR's Ministry of Defence, Military Staff and Armed Forces; (b) education to the FACA's commissioned and non-commissioned officers; (c) training to the FACA. 3. EUTM RCA shall provide within its means and capabilities military, security and rule-of-law expertise to the Union delegation to the Central African Republic. 4. EUTM RCA shall liaise with MINUSCA with a view to ensuring the coherence between the Security Sector Reform process and the deployment of trained FACA elements. 5. EUTM RCA shall operate in accordance with the political and strategic objectives set out in the Crisis Management Concept approved by the Council on 14 March 2016. Article 2 Appointment of the EU Mission Commander 1. Brigadier General Eric HAUTECLOQUE-RAYSZ is hereby appointed EU Mission Commander of EUTM RCA (the EU Mission Commander). 2. The EU Mission Commander shall exercise the functions of EU Operation Commander and EU Force Commander. Article 3 Designation of the Mission Headquarters 1. The Mission Headquarters of EUTM RCA shall be located in Bangui, CAR. It shall perform the functions of both Operational Headquarters and Force Headquarters. 2. The Mission Headquarters of EUTM RCA shall include a support cell in Brussels. Article 4 Planning and launch of EUTM RCA 1. The Rules of Engagement applicable to EUMAM RCA shall be applicable to EUTM RCA in its planning phase in the Bangui province. 2. EUTM RCA shall be launched by a Council Decision on the date recommended by the EU Mission Commander following approval of the Mission Plan and of the Rules of Engagement. Article 5 Political control and strategic direction 1. Under the responsibility of the Council and of the HR, the PSC shall exercise the political control and strategic direction of EUTM RCA. The Council hereby authorises the PSC to take the relevant decisions in accordance with Article 38 TEU. This authorisation shall include the powers to amend the planning documents, including the Mission Plan and the Rules of Engagement. It shall also include the powers to take decisions on the appointment of subsequent EU Mission Commanders. The powers of decision with respect to the objectives, scope and the termination of EUTM RCA, as well as the general conditions for the implementation of its tasks, shall remain vested in the Council. 2. The PSC shall report to the Council at regular intervals. 3. The PSC shall, at regular intervals, receive reports from the chairman of the EU Military Committee (EUMC) regarding the conduct of EUTM RCA. The PSC may invite the EU Mission Commander to its meetings, as appropriate. Article 6 Military direction 1. The EUMC shall monitor the proper execution of EUTM RCA conducted under the responsibility of the EU Mission Commander. 2. The EUMC shall, at regular intervals, receive reports from the EU Mission Commander. It may invite the EU Mission Commander to its meetings, as appropriate. 3. The chairman of the EUMC shall act as the primary point of contact with the EU Mission Commander. Article 7 Consistency of the Union's response and coordination 1. The HR shall ensure the implementation of this Decision and its consistency with the Union's external action as a whole, including the Union's development programmes and its humanitarian assistance. 2. Without prejudice to the chain of command, the EU Mission Commander shall receive local political guidance from the Head of the Union delegation to the Central African Republic. 3. The HR, assisted by the European External Action Service (EEAS), shall act as the primary point of contact with the UN, the CAR authorities and neighbouring countries, the African Union (AU), the Economic Community of Central African States (ECCAS), as well as with other relevant international and bilateral actors. 4. The coordination arrangements between the EU Mission Commander, the Union actors and local key strategic partners relevant to the operation shall be defined in the Mission Plan. Article 8 Participation by third States 1. Without prejudice to the Union's decision-making autonomy and its single institutional framework, and in accordance with the relevant guidelines of the European Council, third States may be invited to participate in EUTM RCA. 2. The Council hereby authorises the PSC to invite third States to offer contributions and to take the relevant decisions on the acceptance of proposed contributions, upon the recommendation of the EU Mission Commander and the EUMC. 3. Detailed arrangements for the participation by third States shall be the subject of agreements concluded pursuant to Article 37 TEU and in accordance with the procedure laid down in Article 218 TFEU. Where the Union and a third State have concluded an agreement establishing a framework for the latter's participation in crisis management missions of the Union, the provisions of such an agreement shall apply in the context of EUTM RCA. 4. Third States making significant military contributions to EUTM RCA shall have the same rights and obligations in terms of the day-to-day management of EUTM RCA as Member States taking part in EUTM RCA. 5. The Council hereby authorises the PSC to take relevant decisions on the setting up of a Committee of Contributors should third States provide significant military contributions. Article 9 Status of EU-led personnel The status of EU-led units and personnel, including the privileges, immunities and further guarantees necessary for the fulfilment and smooth functioning of their mission, shall be the subject of an agreement concluded pursuant to Article 37 TEU and in accordance with the procedure laid down in Article 218 TFEU. Article 10 Financial arrangements 1. The common costs of EUTM RCA shall be administered in accordance with Decision (CFSP) 2015/528. 2. The financial reference amount for the common costs of EUTM RCA shall be EUR 18 180 000. The percentage of the reference amount referred to in Article 25(1) of Decision (CFSP) 2015/528 shall be 15 % and the percentage referred to in Article 34(3) of that Decision shall be 60 % for commitment and 15 % for payment. Article 11 Project cell 1. EUTM RCA shall have a project cell for identifying and implementing projects, to be financed by the Union, Member States or third States, which are consistent with its objectives and contribute to the delivery of the mandate. 2. Athena may manage the financial contributions linked to the projects referred to in paragraph 1 of this Article in accordance with Article 30 of Decision (CFSP) 2015/528. 3. Under no circumstances shall the Union or the HR be held liable by contributing States for acts or omissions by EUTM RCA in the use of the funds provided by those States. Article 12 Release of information 1. The HR shall be authorised to release to the third States associated with this Decision, as appropriate and in accordance with the needs of EUTM RCA, EU classified information generated for the purposes of EUTM RCA, in accordance with Council Decision 2013/488/EU (3), as follows: (a) up to the level provided in the applicable Security of Information Agreements concluded between the Union and the third State concerned; or (b) up to CONFIDENTIEL UE/EU CONFIDENTIAL level in other cases. 2. The HR shall also be authorised to release to the UN and the AU, in accordance with the operational needs of EUTM RCA, EU classified information up to RESTREINT UE/EU RESTRICTED level which is generated for the purposes of EUTM RCA, in accordance with Decision 2013/488/EU. Arrangements between the HR and the competent authorities of the UN and the AU shall be drawn up for that purpose. 3. In the event of a specific and immediate operational need, the HR shall also be authorised to release to the host State any EU classified information up to RESTREINT UE/EU RESTRICTED level which is generated for the purposes of EUTM RCA, in accordance with Decision 2013/488/EU. Arrangements between the HR and the competent authorities of the host State shall be drawn up for that purpose. 4. The HR shall be authorised to release to the third States associated with this Decision any EU non-classified documents connected with the deliberations of the Council relating to EUTM RCA and covered by the obligation of professional secrecy pursuant to Article 6(1) of the Council's Rules of Procedure (4). 5. The HR may delegate such authorisations, as well as the ability to conclude the arrangements referred to in this Article, to EEAS officials and/or to the EU Mission Commander. Article 13 Entry into force and termination 1. This Decision shall enter into force on the date of its adoption. 2. EUTM RCA shall end 24 months after having reached FOC. 3. This Decision shall be repealed as from the date of closure of the Mission Headquarters of EUTM RCA in accordance with the plans approved for the termination of EUTM RCA, and without prejudice to the procedures regarding the audit and presentation of the accounts of EUTM RCA, as laid down in Decision (CFSP) 2015/528. Done at Luxembourg, 19 April 2016. For the Council The President F. MOGHERINI (1) Council Decision (CFSP) 2015/78 of 19 January 2015 on a European Union CSDP Military Advisory Mission in the Central African Republic (EUMAM RCA) (OJ L 13, 20.1.2015, p. 8). (2) Council Decision (CFSP) 2015/528 of 27 March 2015 establishing a mechanism to administer the financing of the common costs of European Union operations having military or defence implications (Athena) and repealing Decision 2011/871/CFSP (OJ L 84, 28.3.2015, p. 39). (3) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1). (4) Council Decision 2009/937/EU of 1 December 2009 adopting the Council's Rules of Procedure (OJ L 325, 11.12.2009, p. 35).